Order of the Supreme Court, Kings County, dated June 21, 1968, reversed, on the law and the facts and in the exercise of discretion, without costs, and plaintiffs’ motion to restore the case to the Trial Calendar granted, upon condition that within 10 days after entry of the order hereon plaintiffs’ attorneys pay defendants $250; otherwise, order affirmed, with $50 costs and disbursements. (See Barrada v. Target Constr. Corp., 31 A D 2d 810, *812decided herewith.) Christ, Acting P. J., Brennan, Benjamin, Munder and Martuseello, JJ., concur.